id office uilc cca_2011052309490137 --------- number release date from -------------------- sent monday date am to -------------------- cc ------------ subject re erroneous refund procedures for aars with expired or if erroneous refunds are issued to partners we can issue a timely fpaa to assess and collect these amounts if the period for issuing an fpaa has expired we would have to initiate individual refund actions against each separate partner under sec_7405 and sec_6532 the filing of a timely aar petition by the tmp would not suspend the period for collecting the erroneous refunds but the aar suit may determine the correct amount of partnership items on the merits for purposes of the concurrent partner-level erroneous refund suits whether erroneous refund suits should be handled by a single irs counsel office will need to be determined on a case by case basis by the responsible area_counsel
